DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Applicant’s amendment filed on October 17, 2022 was received. Claims 36, 52 and 54 were amended and claim 50 was cancelled. 
The text of those sections of Title 35, U.S.C. code not included in this action can be found in the prior Office action issued August 17, 2022.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 17, 2022 has been entered.

Claim Objections
The objection to claim 36 is withdrawn because Applicant amended the claim to remove the error. 

Claim Rejections - 35 USC § 112
The rejection of claim 54 as indefinite under 35 USC 112(b) is withdrawn because Applicant suitably amended the claim to remove the unclear subject matter.
Claims 37-43 and 49 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 37 recites “the rotation of the at least two nozzle rows is performed about a common rotation axis by a wrist axis of the application robot” which is indefinite because claim 36, from which claim 37 depends explicitly requires that the rotation is effected by at least two separate motors, such that it cannot be done by a wrist axis of the robot, unless there are multiple different modes of rotation, which is not indicated by the claim, as it uses the phrasing “the rotation”. For the purposes of examination this optional limitation will be ignored. Claims 38-43 and 49 depend from claim 37.

Claim Rejections - 35 USC § 103
The claim rejections under 35 U.S.C. 103 as unpatentable over Kubo et al. (US 2001/0017085) in view of Otsuki (US 2001/0006392) on claims 36-66 and 68 are withdrawn because Applicant amended claim 36 to require two separate motors to rotate each of the two nozzle rows. 

Claims 36-49, 51-66 and 68 are rejected under 35 U.S.C. 103 as being unpatentable over Kubo et al. in view of Otsuki and Goto (US 2003/0063154).
Regarding claim 36: Kubo et al. discloses a printing apparatus which includes an ejection head (50) mounted to a holding mechanism (13) robot, a plurality of nozzle rows (51k,e,m,y) each having a plurality of nozzles (52) movable by the holding mechanism (13), where a pair of linkage mechanisms (54) is provided which move and adjust the positions of the nozzle rows to correct for a deviation when the holding mechanism (13) rotates the ejection head (50) (pars. 106-107, 191-194, figures 1, 14-15). Kubo et al. shows that each nozzle row (51k-y) is provided on its own structure which can be considered a nozzle plate (figure 15) but fails to explicitly disclose that the nozzle plates are not of identical design and that the row on one plate is offset differently than at least one row on another plate. 
However, Otsuki discloses a similar printing apparatus which has one row (K1) offset differently than the other rows with a different nozzle pitch such that the plate (61) which houses the row (K1) does not have an identical design to the other plates (62, 63) (pars. 71-73, figure 4). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use a nozzle plate orientation similar to that of Otsuki for the apparatus of Kubo et al. because Otsuki discloses that this allows at least one of the colors to achieve a printing resolution double that of the other nozzle colors (par. 73). 
Kubo et al. and Otsuki teach a single moving mechanism to move the linkage mechanisms (54) such that the nozzle rows (51k-y) are rotated, and therefore fail to explicitly disclose two separate motors for moving at least one row each. However, Goto discloses a similar printing apparatus with discrete nozzle rows on heads (8) which are rotated individually by way of individual servomotors (49) (pars. 56-57, figure 7). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use individual motors to effect the rotation of the rows (51k-y) of Kubo et al. similar to the way disclosed in Goto because separation of parts and duplication of parts are not considered to be patentable advanced (MPEP 2144.04). 	
Regarding claim 37: Kubo et al. discloses that the linkage mechanisms (54) is movable to correct rotation caused by the holding mechanism (13) (pars 191-194, figure 15). 
Regarding claim 38: Kubo et al. discloses that the linkage mechanisms (54) are designed to ensure that the spacing (r) between the nozzles (52) and therefore the homogeneity of the deposited material is maintained even when the head (50) is rotated by the holding mechanism (13) (pars. 195-197, figure 15). 
Regarding claim 39: Kubo et al. discloses that the linkage mechanism (54) acts to move the nozzle rows (51), not the holding mechanism (13) (par. 194). 
Regarding claim 40: Kubo et al. discloses that the nozzle rows (51) are rotated by way of the linkage mechanisms (54) in addition to the holding mechanism (13), such that they have axes of rotation (pars. 191-194, figure 15). 
Regarding claim 41: Kubo et al. shows that each nozzle row (51) has two pivot points at each end where the linkage mechanism (54) is connected such that the axis of rotation lies in a center point between those pivot points, which is central to the nozzle row (51) (figure 15).  
Regarding claim 42: Kubo et al. shows that the linkage mechanism (54) creates two pivot points for each row (51) such that each pivot point lie on two separate and parallel lines which lie in the direction of travel of the head (50) (figure 15). 
Regarding claim 43: Kubo et al. discloses that each nozzle row (51) has its own axis of rotation at the center point between each pivot point such that they are spaced apparat evenly from one another and arranged in a row (see figure 15). 
Regarding claim 44: Kubo et al. discloses that the print head (50) is scanned in both the X and Y direction by the holding mechanism (13) drivers, such that the nozzle rows (51) are all longitudinally discplaceable (par. 106, figure 1). 
Regarding claim 45: Kubo et al. discloses that the linkage mechanism (54) moves the nozzle rows (51) (pars. 191-194). 
Regarding claim 46: Kubo et al. discloses that the linkage mechanism (54) moves the nozzle rows (51) in order to adjust the positions of the nozzles (52) when the head (50) is rotated (pars. 191-194). 
Regarding claims 47-48: Kubo et al. discloses that the head (50) is scanned in the main direction by use of a motor which causes the holding mechanism (13) to slide along a rail (RL), such that this sliding motor also moves the nozzle rows (51) (par. 147). 
Regarding claim 49: Kubo et al. discloses that the motor moves the head (50) such that it moves all of the nozzle rows (51) together to adjust their positions (par. 147). 
Regarding claim 51: Kubo et al. discloses that the nozzle rows (51) are all connected to each other via the linkage mechanism (54) (see figure 15). 
Regarding claim 52: Kubo et al. shows that the linkage mechanism (54) has a shape on the outside surface and at each connection which can be considered a “contour curve” as that is a broad term (see figure 15). Goto also shows a curved element following a contour of the servomotor (49) output shaft (49a) which is a contour curve (see figure 7).  
Regarding claim 53: Kubo et al. discloses a controller (43) (par. 118, figure 7) which generates the corrected data about the positional change needed to be made to correct the orientation of the nozzle rows (51) (par. 183, 190, 199).
Regarding claim 54: Kubo et al. discloses that the nozzle rows (51) are provided on discrete nozzle row members (51k-y) which can be considered different print heads, where the nozzle rows (51) are moved by way of the nozzle row members (51k-y) (par. 191, figure 15).
Regarding claim 55: Kubo et al. discloses that the nozzle rows (51) are fitted on the print head (50) such that movement of the print head (50) moves the nozzle rows (51) but they are also movable relative to the print head (50) by way of the linkage mechanism (54) (par. 106, 191-194, figures 1 and 15). 
Regarding claim 56: Kubo et al. discloses that the nozzle rows (51) are provided on discrete nozzle row members (51k-y) which can be considered different print heads (par. 191, figure 15).
Regarding claim 57: Kubo et al. discloses that the different discrete nozzle row members (51k-y) each contain a row of nozzles (52) such that a first nozzle row (51) is on one member (51k for example) and a second nozzle row (51) is on a second member (51e) (figure 15). 
Regarding claim 58-59: Kubo et al. discloses that the nozzle rows (51) are jointly movable with each nozzle row member (51k-y) (figure 15).
Regarding claim 60: Kubo et al. discloses the nozzle row members (51k-y) which can be considered print heads but also the ejection head (50) on which those are mounted, which is an additional print head, and therefore Kubo et al. discloses that one of the print heads (the ejection head 50) has at least two nozzle rows (51) (pars 106, 191-194, figures 1 and 15). 
Regarding claim 61: Kubo et al. discloses that all of the nozzle row members (51k-y) are mounted to the same holding mechanism (13) pars. 191-194, figures 1 and 15). 
Regarding claim 62: Kubo et al. discloses that the holding mechanism (13) is movable in X and Y scanning directions as well as a rotation direction, such that it has three degrees of freedom of movement for the nozzle row members (51k-y) (pars. 106, 175, figures 1, 12 and 15). 
Regarding claim 63: Kubo et al. and Otsuki teach that at least one row (K1) is offset with respect to another in their longitudinal direction such that they do not overlap (Otsuki fig. 4). 
Regarding claim 64: Kubo et al. shows that the nozzle rows (51) are arranged behind each other orthogonally with respect to their longitudinal directions (figure 15). 
Regarding claim 65: Kubo et al. shows that the nozzle rows (51) are parallel to each other before and after the position adjustment (figure 15). 
Regarding claim 66: Kubo et al. and Otsuki show that at least one nozzle row (K1) is offset from the top end of its nozzle plate by a first distance different than that same offset from another nozzle row (B,Y,M,C) on its respective plate (see Otsuki figure 4).  
Regarding claim 68: Kubo et al. discloses that the ejection head (50) outputs an ink jet, which is an atomization/mist-free application of narrowly restricted ink (par. 107). Kubo et al. also discloses that the ejection head (50) can be used to output a plurality of droplets (par. 169).

Claim 67 is rejected under 35 U.S.C. 103 as being unpatentable over Kubo et al., Otsuki and Goto as applied to claims 36-49, 51-66 and 68 above, and further in view of Cyphert et al. (US 4,985,715).
Regarding claim 67: Kubo et al., Otsuki and Goto fail to explicitly disclose any valves or valving for the nozzles (52). However, Cyphert et al. discloses a similar ink-jet assembly in which solenoid valves are provided to each nozzle (44) in the form of a valve stem (66) actuated by solenoid coil assemblies (58) which move the stem (66) such that the nozzle (44) is changed from a closed state to an open state or vice versa (col. 6 lines 17+, col. 7 lines 1-36, figures 1-3). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use similar solenoid valve configuration as taught by Cyphert et al. for the apparatus of Kubo et al. because Cyphert et al. teaches that this enables more precise droplet deposition without requiring the same level of maintenance (col. 1 lines 7+, col. 2 lines 1-16). 

Response to Arguments
Applicant's arguments filed October 17, 2022 have been fully considered but they are not persuasive. Applicant primarily argues that Kubo et al. and Otsuki fail to teach the new limitations in claim 36.
In response: 
Applicant’s arguments are moot because they do not refer to the newly cited Goto reference which does teach the above limitations. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN A KITT whose telephone number is (571)270-7681. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.A.K/
Stephen KittExaminer, Art Unit 1717
12/6/2022

/Dah-Wei D. Yuan/Supervisory Patent Examiner, Art Unit 1717